IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00068-CV

               IN RE CITGO PETROLEUM CORPORATION


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.       Accordingly, Relator’s

emergency motion for temporary relief is dismissed as moot.




                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 27, 2013
[OT06]